UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7263


CHESTER LEE BARNES, JR.,

                     Petitioner - Appellant,

              v.

M. TRAVIS BRAGG, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:15-cv-02842-HMH)


Submitted: August 3, 2017                                         Decided: August 25, 2017


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester Lee Barnes, Jr., Appellant Pro Se. Robert Frank Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chester Lee Barnes, Jr., a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated

by the district court. Barnes v. Bragg, No. 8:15-cv-02842-HMH (D.S.C. July 28, 2016).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2